UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6685



THOMAS EDWARD BRUCE,

                                            Petitioner - Appellant,

          versus

ELLIS B. WRIGHT,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. B. Waugh Crigler, Magistrate Judge.
(CA-93-232-R)


Submitted:   December 14, 1995            Decided:   January 4, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Thomas Edward Bruce, Appellant Pro Se. John H. McLees, Jr., OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of probable cause to

appeal and dismiss the appeal substantially on the reasoning of the
district court. Bruce v. Wright, No. CA-93-232-R (W.D. Va. Mar. 30,
1995). Two of Appellant's claims involved state evidentiary mat-

ters, which are not generally the basis for federal habeas relief.

Chance v. Garrison, 537 F.2d 1212, 1215 (4th Cir. 1976). Some of
Appellant's claims were not presented to the state court, so those

claims are defaulted. Further, the state court found several of

Appellant's claims procedurally barred, and he has not shown cause
and prejudice or actual innocence to overcome the bar. Murray v.

Carrier, 477 U.S. 478 (1986). Finally, Appellant did not establish

ineffective assistance of counsel warranting habeas relief. Strick-
land v. Washington, 466 U.S. 668, 694 (1984). We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2